Case 3:18-cv-12384-BRM-DEA Document 84 Filed 06/04/20 Page 1 of 2 PageID: 693



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

YISROEL MEIR LEEDER,
                                                                 3:18-CV-12384 (BRM) (DEA)
                               Plaintiff,

                       -against-

MOSHE FEINSTEIN A/K/A MOE FEINSTEIN;
SHLOMO YEHUDA FEINSTEIN; ARON
WASSERLAUF A/K/A MR. WASSER;
KASTNER’S MARKET; KOSHER DELIGHT
LLC; DOUBLE DECKER DELI, LLC; CAPRI
RISTORANTE LLC; 726 41st LLC; GROUP
EIGHTEEN, INC; AM DISPLAY DIST. INC.;
UHCS, INC; CARLOS & GABBY’S MIAMI;
AMBER CAPITAL; IADVANCEU LLC; AYN OD
MILVADO LLC; NISSIM OHAYON; CHAVIVA
FEINSTEIN; SAPPHIRE FUNDING LLC; LIAM
DOE; JOHN DOES 1-30,

                               Defendants.

           STIPULATION OF PARTIAL DISMISSAL WITHOUT PREJUDICE

       It is hereby stipulated and agreed, by and between the undersigned parties, through their

respective counsel, that the following claims for relief asserted by plaintiff Yisroel Meir Leeder

against defendants Nissim Ohayon and Ayn Od Milvado LLC are hereby dismissed pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(ii):

       Count One (RICO);
       Count Three (NJ RICO);
       Count Five (Breach of Contract); and
       Count Six (Book Account)

       This stipulation is without prejudice and shall not affect the other claims for relief asserted

by any party in this action.
Case 3:18-cv-12384-BRM-DEA Document 84 Filed 06/04/20 Page 2 of 2 PageID: 694



Dated: May 11, 2020

 THE LAW OFFICE OF AVRAM E. FRISCH LLC              FRYMAN PC
 Attorneys for Plaintiff                            Attorneys for Defendants Nissim
                                                    Ohayon and Ayn Od Milvado LLC
        V$YUDP()ULVFK
 By:____________________________
 Avram E. Frisch                                       :__
                                                        _____
                                                           _____________ _____________
                                                                       __
                                                    By:_____________________________
 1 University Plaza, Suite 119                         viid JJ. Fryman
                                                    David
 Hackensack, NJ 07601                               10 E Merrick Rd., Suite 305
 (T) 201-289-5352                                   Valley Stream, NY 11580
 (F) 866-883-9690                                   (T) 516-714-4147
 frischa@avifrischlaw.com                           (F) 518-670-0117
                                                    dfryman@frymanpc.com




                                                                   "SO ORDERED."




                                   Date: 6/4/2020               BRIAN R. MARTINOTTI, U.S.D.J.




                                        -2-
